Citation Nr: 0012152	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-11 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from September 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in April 
1999 by the Department of Veterans Affairs (VA) regional 
office (RO) in Montgomery, Alabama.

A hearing was held by means of a video conference in December 
1999, with the veteran in Montgomery, Alabama, before Nancy 
I. Phillips, a member of the Board, sitting in Washington 
D.C.  Ms. Phillips was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(b) (West 1991) and 
will render the determination in this case.  A transcript of 
that hearing is in the claims file.


FINDING OF FACT

The veteran does not have a diagnosis of PTSD and therefore 
this claim is not plausible.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded, and there is no statutory duty to assist the 
appellant in developing facts pertinent to these claims.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The service medical records disclose no evidence of a 
psychiatric disorder.

On a VA neuropsychiatric examination in May 1970, the 
diagnosis was no psychiatric disease

The veteran filed a claim for PTSD in February 1999.

The veteran received a VA PTSD examination in March 1999.  He 
was asked if there was anything which happened in the 
military which caused him mental or emotional stress at this 
time.  He responded, "I was in Vietnam for over one month.  
I was wounded about New Years day.  A rocket propelled 
grenade hit the bunkers where he was.  I got hit two 
different time, in the face, throat and in the right arm..."  
He reported that his girlfriend said that he cannot relax, 
and he worried all the time.  He describer himself as a 
chronic worrier.  He also reported some dreams about Vietnam, 
two to three times a week.  He reported that he did not sleep 
well secondary to worrying.  He reported sometimes having 
intrusive thoughts during the day about Vietnam.  He used to 
love to hunt, but this had dropped off over the last couple 
of years.  He reported that he could talk about Vietnam with 
people that he was close to, but most of the time he tried to 
block it from his mind.  He had a good memory of events that 
happened to him.  He did not get irritated easily.  His 
concentration was "okay".  He was able to relax when he 
went out.  He did report sometimes feeling jittery around 
sudden loud noises.  

On mental status evaluation, the veteran was casually dressed 
and he had a neatly trimmed beard.  He was alert and 
orientated.  His affect was mildly anxious.  His thought 
content was negative for suicidal or homicidal ideations.  
Insight and judgment were fair.  The diagnosis was anxiety 
disorder with post traumatic stress disorder features, mild.  
The examiner stated in a summary that the veteran did not 
meet the DSM IV criteria for PTSD.  He seemed to have an 
anxiety disorder with post traumatic stress disorder 
features.  
   
The veteran testified at the video conference that he had 
dreams about being wounded in Vietnam.  He also claimed 
startle response and that he was easily irritated.  He talked 
about his experiences in Vietnam with others that had been 
there.  At times he wished that he could forget the whole 
world.  He testified that he had not received any treatment 
for a psychiatric disorder.  He claimed his current problems 
began when he got out of service, after he was wounded.

Legal Analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

The United States Court of Veterans Appeals for Veterans 
Claims in Cohen v. Brown, 10 Vet. App. 128, stated that 
Section 5107(a) of title 38, U.S. Code, provides in pertinent 
part: "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
The Court has defined a well-grounded claim as follows: "[A] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]." Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded service-connection claim generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of nexus between an in-service injury or disease and 
a current disability.  See Caluza v. Brown, 7 Vet.  App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  For purposes of determining whether a claim is well 
grounded, the evidence is generally presumed to be credible.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) (citing 
King v. Brown, 5 Vet. App. 19, 21 (1993)).

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998) (as 
amended, 64 Fed. Reg. 32807-32808 (June 18, 1999), effective 
March 7, 1997); see also Cohen v. Brown, 10 Vet. App 128 
(1997).
 
In this case, the veteran has failed to satisfy the first 
element of a well-grounded claim for service connection.  The 
medical evidence does not establish the existence of PTSD   
Although the examiner noted that he did have an anxiety 
disorder with PTSD features, he expressly stated the veteran 
did not meet the DSM IV criteria for a diagnosis of PTSD.  
The veteran has not present any competent medical evidence 
demonstrating the existence of PTSD.  Therefore, this claim 
is not plausible and therefore not well grounded.

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case, the 
appellant has not put the VA on notice of the existence of 
any additional evidence concerning the claim for service 
connection for PTSD.  He testified that he had not received 
any treatment for a psychiatric disorder.


ORDER

The claim for service connection for PTSD is not well 
grounded and is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

